DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Amendment, filed 11/24/2021 has been entered. Claim 3 has been canceled. Claims 1-2 and 4-27 are pending in the Application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Taylor M. Davenport (Reg. No. 42,466) on 02/07/2022.

The application has been amended as follows: In the claims, claims 1, 12 and 20 have been amended.

1. (Currently Amended) An integrated circuit (IC) comprising: 
a bus interface coupled to a two-wire bus; 

a control circuit coupled to the bus interface and the memory element, the control circuit configured to: 
while having ownership of the two-wire bus, determine a clock delay value by reference to the configuration table, wherein the clock delay value is based on a worst-case conductor length having a largest delay value; 
at a bus ownership transfer, hold a clock line of the two-wire bus at a logical low for the clock delay value; and 
receive a new clock signal on the clock line from a remote IC at expiration of the clock delay value.

12. (Currently Amended) A power system comprising: 
a two-wire bus; 
a first integrated circuit (IC) comprising: 
a first bus interface coupled to the two-wire bus; 
a first memory element comprising a first configuration table comprising delay values based on conductor lengths of the two-wire bus; and 
a first control circuit coupled to the first bus interface and the first memory element, the first control circuit configured to: Application Serial No.: 16/997,505 
Reply to Final Office Action mailed October 13, 2021while having ownership of the two-wire bus, determine a clock delay value by reference to the first configuration table, wherein the clock delay value is based on a worst-case conductor length having a largest delay value; and 
at a bus ownership transfer, hold a clock line of the two-wire bus at a logical low for the clock delay value; and 

a second bus interface coupled to the two-wire bus; 
a second memory element comprising a second configuration table; and 
a second control circuit coupled to the second bus interface and the second memory element, the second control circuit configured, responsive to a bus ownership command, to: 
after expiration of the clock delay value, assume ownership of the two-wire bus; and 
drive the clock line with a clock signal concurrently with assumption of ownership of the two-wire bus.

20. (Currently Amended) A method for controlling a change of masters on a two-wire bus, the method comprising: 
responsive to receiving a change in master command: 
at a first master that had ownership of the two-wire bus, referring to a configuration table comprising delay values based on conductor lengths of the two-wire bus to determine a clock delay value, wherein the clock delay value is based on a worst-case conductor length having a largest delay value; 
holding a clock line of the two-wire bus at a logical low for the clock delay value; and 
receiving a new clock signal on the clock line from a remote IC at expiration of the clock delay value.

End Amendment.

Allowable Subject Matter
Claims 1-2, and 4-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The known prior arts fail to explicitly discloses at a first master/IC that had ownership of the two-wire bus, referring to a configuration table comprising delay values based on conductor lengths of the two-wire bus to determine a clock delay value, wherein the clock delay value is based on a worst-case conductor length having a largest delay value; holding a clock line of the two-wire bus at a logical low for the clock delay value; and receiving a new clock signal on the clock line from a remote IC at expiration of the clock delay value in combination with other limitation found in the independent claims 1, 12 and 20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHONG H DANG/Examiner, Art Unit 2184